          Case 8:18-cr-00012-TDC Document 239 Filed 05/06/21 Page 1 of 3



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND


                                                )
UNITED STATES OF AMERICA,                       )
                                                )
         v.                                     )         Criminal No. TDC-18-0012
                                                )
MARK T. LAMBERT,                                )
                                                )
                Defendant.                      )
                                                )


               UNOPPOSED MOTION OF MARK T. LAMBERT TO DEFER
                             SURRENDER DATE

   I.         INTRODUCTION

         Defendant Mark T. Lambert, through undersigned counsel, respectfully submits this

unopposed motion to defer Mr. Lambert’s surrender date 90 days to allow Mr. Lambert to undergo

a necessary surgical procedure and in light of the health risks that the COVID-19 pandemic

currently poses to Mr. Lambert—who, upon the medical advice of his doctors, is unfortunately

unable to receive a vaccination against COVID-19—should he be incarcerated at this time. Mr.

Lambert accordingly moves for an order extending his date to surrender to the Bureau of Prisons

(“BOP”) to serve the sentence imposed on October 28, 2020, as amended by the Court’s November

20, 2020 Amended Judgment (Dkt. 227), for 90 days, from May 23, 2021 to August 23, 2021.

   II.        ARGUMENT

         On February 8, 2021, the Court granted Mr. Lambert’s prior unopposed motion to extend

his surrender data to May 23, 2021 in light of the risk to Mr. Lambert’s health posed by the

COVID-19 pandemic’s effect on the incarcerated population in light of Mr. Lambert’s significant
         Case 8:18-cr-00012-TDC Document 239 Filed 05/06/21 Page 2 of 3



underlying health issues. Since that time, Mr. Lambert has received his BOP designation to the

minimum security camp at the Federal Corrections Complex Butner (FCC Butner).

        Since the Court granted Mr. Lambert’s first motion to extend his surrender date, he has

been experiencing severe and persistent neck pain, arm pain and tingling and numbness in his

upper extremities and has been diagnosed with cervical stenosis with spinal cord compression. See

April 28, 2021 Letter of Dr. Joshua Ammerman (attached as Exhibit B). Mr. Lambert’s

neurosurgeon has recommended that he undergo cervical decompression and fusion surgery early

this summer to protect him from a potentially catastrophic spinal cord injury. Id. The extension

requested in this motion will allow Mr. Lambert to undergo this surgery and begin his recovery,

estimated to be a minimum of 12 weeks, under the care of his own doctors before he reports to

FCC Butner to serve his sentence.

        Further, while the COVID-19 situation has recently improved somewhat at FCC Butner

with progress in vaccinating the incarcerated population, Mr. Lambert is still at a very significant

risk should he contract COVID-19, and he remains ineligible to receive a COVID-19 vaccine due

to prior aberrant reactions to vaccines. See May 4, 2021 letter of Dr. Syed Haque (Attached as

Exhibit A). Until more progress has been made in vaccinating both the incarcerated population

and staff at FCC Butner, Mr. Lambert remains at significant risk should he be incarcerated at this

time.

        Counsel for Mr. Lambert corresponded with counsel for the Government via phone on

April 29, 2021 regarding the relief requested in this Motion, and the Government advised that it

does not oppose this request.




                                                 2
           Case 8:18-cr-00012-TDC Document 239 Filed 05/06/21 Page 3 of 3



   III.      CONCLUSION

          For the foregoing reasons, Mr. Lambert respectfully moves this Court for an order

extending his date to surrender to the BOP for 90 days, from May 23, 2021 to August 23, 2021.


Dated: May 6, 2021                   Respectfully submitted,


                                            /s/ William M. Sullivan, Jr.
                                            William M. Sullivan, Jr. (No. 17082)
                                            wsullivan@pillsburylaw.com
                                            Thomas C. Hill (No. 05703)
                                            thomas.hill@pillsburylaw.com
                                            P ILLSBURY WINTHROP SHAW P ITTMAN LLP
                                            1200 Seventeenth Street, NW
                                            Washington, D.C. 20036
                                            Telephone: (202) 663-8027
                                            Facsimile: (202) 663-8007


                                            Counsel for Defendant Mark Lambert




                                               3
